Per Curiam.

Commissions of a committee of the property of an incompetent must be calculated at the legal rate on the actual value of such property attaching thereto when custody is first achieved. (Matter of Brann, 148 Misc. 310; Matter of James, 261 App. Div. 480, 482; Civ. Prac. Act, § 1376.) In view of this principle, it is clear that the commissions of the respondent were incorrectly computed since these were based on the face value of the mortgage certificates rather than the market value of the securities at the time they were actually received by respondent. Principal commissions for the committee should be limited to the actual value of the assets of the estate. Such commissions amount to $372.75. When added to the income commissions of $46.58, the total commissions are $419.33. The order, so far as appealed from, is unanimously modified accordingly and in all other respects is affirmed, without costs.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
*1008Order, so far as appealed from, unanimously modified in accordance with opinion and in all other respects affirmed, without costs. Settle order on notice.